Citation Nr: 0917321	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-13 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for major depressive 
disorder secondary to tinnitus and hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Because the Veteran maintains that his major depressive 
disorder is the result of his service connected hearing loss 
and tinnitus, the Board will limit this discussion solely to 
the secondary service connection issue, without addressing 
direct service connection.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate that major 
depressive disorder was caused by, was proximately due to, or 
was the result of service-connected bilateral hearing loss or 
service-connected tinnitus.


CONCLUSION OF LAW

Major depressive disorder was not proximately due to or 
aggravated by service-connected hearing loss or tinnitus.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in August 2005.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  In September 2005, 
the Veteran stated that he had no additional relevant medical 
evidence to submit.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  VA regulations provide that 
a disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2008).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The Veteran was awarded service connection for tinnitus and 
bilateral hearing loss in June 2004.  VA medical records 
dated in June 2004 noted that the Veteran had come to the 
clinic complaining of depression and feeling irritable and 
overwhelmed.  The Veteran stated that he was having trouble 
sleeping and got into fights with his wife.  The Veteran 
noted that he had been off of Paxil since April of 2004.  
Additionally, the Veteran discussed distress over having to 
care for his adult daughter.  The Veteran mentioned his 
ongoing intermittent tinnitus during his visit.  The 
examination notes include no discussion of the tinnitus 
causing or contributing to the Veteran's depression or 
anxiety.  

In November 2004, the Veteran reported to the VA medical 
center with complaints of anxiety.  The resident found the 
Veteran to have mild recurrent anxiety and depression off of 
his medication.  

The Veteran complained of increased stress, irritability and 
a mild depressive mood during a visit to the VA medical 
center in March 2005.  The VA physician did not find the 
Veteran irritable but noted that he was in a slightly 
depressed mood.  

In a September 2005 VA examination the Veteran endorsed 
severe anxiety.  He attributed his anxious mood to external 
stressors including arguments with his wife, job problems and 
caring for his daughter.  He made no complaints regarding the 
hearing loss or tinnitus.  The examiner noted that the 
Veteran endorsed a depressed mood and that he was overwhelmed 
by his numerous appointments with different physicians.  The 
examiner noted that the Veteran suffered from headaches, 
severe arthritis and hearing loss with tinnitus.  
The September 2005 VA examiner was asked to provide an 
opinion as to whether the Veteran's mental disease was caused 
by his service connected hearing loss and tinnitus.  In 
response, the VA examiner stated in a January 2006 addendum 
that it was not possible to determine that the symptoms were 
explained by service related activities because his emotional 
symptoms were due to multiple stressors.

Based upon the evidence of record, the Board finds that major 
depressive disorder was not proximately due to, or aggravated 
by, the Veteran's service-connected hearing loss or tinnitus.  
Although the Veteran's records show signs of major depressive 
disorder, there is no competent evidence that the disorder is 
proximately due to or the result of the Veteran's service-
connected tinnitus or hearing loss.  Additionally, the 
records fail to show any evidence that either the Veteran's 
hearing loss or his tinnitus have aggravated this disorder.  
The Veteran has attributed his depression and anxiety to 
problems at work and the stress of caring for his adult 
daughter, but the record does not include competent evidence 
attributing his psychiatric disorder to a service-connected 
disability.  Therefore, entitlement to service connection 
must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for major depressive 
disorder secondary to tinnitus and hearing loss is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


